Case 4:19-cv-00055-WS-HTC Document 13 Filed 09/16/19 Page 1 of 17

UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF FLORIDA
TALLAHASSEE DIVISION

CIVIL RIGHTS COMPLAINT FORM
TO BE USED BY PRISONERS IN ACTIONS UNDER 42 U.S.C. § 1983

S WAKOY xX. Gave.

Inmate # CiIOBNS ; AMENDED COMPLAINT
(Enter full name of Plaintiff)

CASE NO: 4:19cv55-WS-HTC

 

 

vs. alceihiehneaan

(To be assigned by Clerk)
Flee SA alsa. ok C., & cect oacs 4 | OTN \ S 4
acs cha cy FRO Juha Sones; Dumler cf Bocas CMS.
Ven Saeuce Dread Fvoc, K, P Baadkacs

 

 

 

ae -\Sar Saha Ch
Nomex Sacdls Sovey: a

(Enter name and title of each Defendant.

 

lf additional space is required, use the
blank area below and directly to the right.)
Cn any, FSoc Ana Gadtaas:

so\ekars Darkin cl Y Ogaadrorss,
FRor , RJerry;

ANSWER ALL QUESTIONS ON THE FOLLOWING PAGES:

CV er penn LEGAL MAIL
i leu USDC EL Nery + Provided to
AP 1G PHS Wakulla Ch YL:
thy
sep 13.2000 >)

(1) FOR maine. AM
I.

PLAINTIFF:

Case 4:19-cv-00055-WS-HTC Document 13 Filed 09/16/19 Page 2 of 17

State your full name, inmate number (if applicable), and full mailing address in the lines below.

Name of Plaintiff:
Inmate Number
Prison or Jail:
Mailing address:

Shakoy RK. Gare.
CVDSANS

oe KoWs Cy. AnneK%

WO Welalaoes Dave

Cau. Wea Wa VFlscaka

DEFENDANT(S):

S22

State the name of the Defendant in the first line, official position in the second line, place of
employment in the third line, and mailing address. Do the same for e every Defendant:

(1)

(2)

(3)

 

Defendant's name:

Official position:
Employed at:
Mailing address:

Defendant's name:

Official position:
Employed at:
Mailing address:

Defendant's name:

Official position:
Employed at:
Mailing address:

Hoods Darks. XN Cs connens
Sieake. Coe acwona\ Voddiclrons
\ ; Xd ARON

Sai Sooda Callao Si
‘Tallanassec FL 32235

Asli, None ss

Suscubaay FEpoc

RL Dark. & Coe sess

SOL Sain Caron SK.
“Talldaassaa. we ZzZAaVy

K. CGaclec

Veod Samnce Dac ckor ¥ OC
Wakol\a CY Anncye

AO VWelales cabowe
Wa + xa STRAT

 

ATTACH ADDITIONAL PAGES HERE TO NAME ADDITIONAL DEFENDANTS

¥¥K SEE ATACRHMEDT ODE
Case 4:19-cv-00055-WS-HTC Document 13 Filed 09/16/19 Page 3 of 17

AVIACAMENY ONL
PAR IL. Derennanrs:

(a) Walrodand'’s Kame. © Nacecks Somy
OF pombnon® Dackan
Em ployad at: \Nakol\s CR Nana
Madog address * WO Welalacea Droe

(s) Dalandian Ys (Yama!
OFNcas\ pesos *

Camoyad ay .

(¢) Dekintad ‘e,  (RUMASLS

OFFcral qeatks wm
Emdoyad ak .
Matag ad\ras‘s 3

G) eliodack S Carnes

OFR cvsl postke nN &
Employed at ‘
Madan addcasss ©

OER evan poston “
Employ Pe ak :

Madea AAAS |

Canslodu Ye FL Z2SZ21

Kragda Gaskuns

FOC Agpcavel Resaas Ghat
Fenda Dagackmadk ox Copcacdanoss
SO) Seda Catreon Shack
‘\Aeabnassce. Vion da RwVSA

Nooedat Warr of Opacanons
Wakella CT Annex

WS Malalasca Haw &
Cocalo We FL 3237

Cos NZGIN Padua SSeenrens
Parsaked Coodkerckas Vales) Comp any
Conkackad a WadksCh Annex

PR. Ber
Dyrackor oN Wore
Com TaN Talked Senices

(s)
Case 4:19-cv-00055-WS-HTC Document 13 Filed 09/16/19 Page 4 of 17

lil. EXHAUSTION OF ADMINISTRATIVE REMEDIES

Exhaustion of administrative remedies is required prior to pursuing a civil rights action
regarding conditions or events in any prison, jail, or detention center. 42 U.S.C. § 1997e(a).
Plaintiff is warned that any claims for which the administrative grievance process was not
completed prior to filing this lawsuit may be subject to dismissal. |

IV. PREVIOUS LAWSUITS

NOTE: FAILURE TO DISCLOSE ALL PRIOR CIVIL CASES MAY RESULT IN THE DISMISSAL OF THIS
CASE. IF YOU ARE UNSURE OF ANY PRIOR CASES YOU HAVE FILED, THAT FACT MUST BE

DISCLOSED AS WELL.

A. Have you initiated other actions in state court dealing with the same or similar
facts/issues invoived in this action?

Yes( ) No(w

 

 

 

 

 

 

 

 

1, Parties to previous action: Nj
(a) Plaintiff(s): A
“ha
(b) Defendant(s):
2. Name of judge: NIA Case #: vA
3. County and judicial circuit: Ny
N
4. Approximate filing date: | A
N
5. if not still pending, date of dismissal: A
6. Reason for dismissal: “lA .
N
7. Facts and claims of case: |
, N | A :
'
(Attach additional pages as necessary to list state court cases.)
B. Have you initiated other actions in federal court dealing with the same or similar

facts/issues involved in this action?

Yes( ) | No¢ vw

1,

Oak wn

 

Parties to previous action: |
a. Plaintiff(s): [A

b. Defendant(s):
«eet titel ctiesiee v lA
District and judicial division:

Name of judge: N lA Case #: “IA

 

 

 

 

Approximate filing date: “la

wa
If not still pending, date of dismissal: A
Reason for dismissal: “IA

(4)
Case 4:19-cv-00055-WS-HTC Document 13 Filed 09/16/19 Page 5 of 17

7. Facts and claims of case: A
MIA

(Attach additional pages as necessary to list other federal court cases.)

Cc. Have you initiated other actions (besides those listed above in Questions (A) and
(B)) in either state or federal court that relate to the fact or manner of your
incarceration (including habeas corpus petitions) or the conditions of your
confinement (including civil rights complaints about any aspect of prison life,
whether it be general circumstances or a particular episode, and whether it involved
excessive force or some other wrong)?

Yes( ) No( 4

lf YES, describe each action in the space provided below. If more than one action, describe
all additional cases on a separate piece of paper, using the same format as below.

 

 

 

 

 

 

1. Parties to previous action: a
a. Plaintiff(s): A
b. Defendant(s): “1k
A
2, District and judicial division: _ [A
3. Name of judge: “lA Case #: “1A
4. Approximate filing date: wl,
. N
5. If not still pending, date of dismissal: A
6. Reason for dismissal: “A
we
7. Facts and claims of case: lA

 

“IA

(Attach additional pages as necessary to list cases.)

 

 

D. Have you ever had any actions in federal court dismissed as frivolous, malicious,
failing to state a claim, or prior to service? If so, identify each and every case so
dismissed:

Yes( ) No(vS

1. Parties to previous action: a|
a. Plaintiff(s): JA_
b, Defendant(s): lA
District and judicial division: | wIA

 

“

Name of judge: la Case Docket # an
A

 

Approximate filing date: “th he date:

“TA

v

 

a kw N

Reason for dismissal:
Case 4:19-cv-00055-WS-HTC Document 13 Filed 09/16/19 Page 6 of 17

6. Facts and claims of case: A
S by

(Attach additional pages as necessary to list cases.)

 

V. STATEMENT OF FACTS:

State briefly the FACTS of this case. Describe how each Defendant was involved and what each person did
or did not do which gives rise to your claim. In describing what happened, state the names of persons
involved, dates, and places. Do not make any legal arguments or cite to any cases or statutes. You must set
forth separate factual allegations in separately numbered paragraphs. You may make copies of this page if
necessary to supply all the facts. Barring extraordinary circumstances, no more than five (5) additional pages
should be attached. (If there are facts which are not related to this same basic incident or issue, they

must be addressed in a separate civil rights complaint.)

On Sow iss day & Nanos Bort . cocksascy Vo a wold
ek . aad sw NOW- compa nce. ito a goles ace hebncs . aot
peecaducis. ck Fomda Misnosimoa Code Coaptatts BSthA
aad Was Diode Dagackmnards ot Comme woots *. aad Wot. Nae
lass aod PEAAEAS ASS ok Fania Siakokes, and Sinha and
Yada) Const stron Coord Seen y ney valu sa ese golas,

esos. a (eros EC INE

   
   

NES wees

(SDoa_ occeurad >

 

GY Wo Piacdatl was sobyckad Me Baw PO AGe ASS Ty aad
warren wkhdkon of PEA Noo Se No Acdktna cas. |
yoo Rae nee L ‘peg Sacrcos Madreal cont non vue
Noo Fenda Dans era ot Coomednooss mss awe otneval
~AbACS ve swore. nad TENE SS Vor Mano aos
wast. Npastey Prepay aXbamcd So as Maa “Plant udos
S ANNA arse. Ke pao \wkat, Was saad mabdvog
taaccln, Comhaay LAO yt, aod Qo Lecce ot

Sard Led. wibracket. WSS pestad. Pas okt laude AS
Oct an appmusd add dnua Xe Sark poddiac, Mans ast.
“Raw Plead madsca\ pia wn ea Voss = Dark. ok
Coracdians Commas Nno  aacay warawnc cant Now

: \
Manin Lea ach at aNosey, LIES MadAaalt.
Case 4:19-cv-00055-WS-HTC Document 13 Filed 09/16/19 Page 7 of 17

(2) Ve \conss ate Noa Sa sod oy ok Maw Ylowdta Da cadtounk
ek Corrado S ceagaradehe Yer ansuc ws ask alk wiss,
a@qu\alns oss and peace duns am. adinacad Ye Ny al ol
hae sober asad Sk woven yearhodes Sp Naa Yood Qacuca, Ste odes
Nok “A Yeo Samnca Deadet? a acre. Ne ord Q. Aves « \R iS
AQ Vo. Nees ONG an betta sak steodards Mes ae twos
Space, Sanianis of eyacaines Ver bok semnca PEGA.

 

 

 

and Ac Samia AS a ox Gece Vee ack
ao Ecd sacnce ww al\ rapa s wee.
@K. Caches (Fock Li orn adwocrsd), Moe Teck Sassica

 

Deacker at Nan Sona of Mao socthack We FOC ak
Wakots CE. Kanan es Neo Food somnca skabl
Marsal ae oar ok ood SOP WLC Oa FANS ak
Wr Vac dy onde ou Axceck Spaced or Bow
Mesum be od ia aas ot Oyorannnss. Ths. Qasteac dad
Ae sosom, Noat Noa poddsna mataad Aco Mow WHOM
—Repuisican ions perpen gogacs A Accs sec Yo Noo
eg \  standacds qoiarniviig Svcd lacrra Nvosnlsy
aNcous: E204 Race perdu es ‘Go. eeroa\. cpa nung

acs Akers,

Cc. EROT ‘wk Sakai. Cx. evar. Wat caspensbhe Vest
a\\ ea tY Maw aasSs aX\ Walon. Ck. eas and Wak
Warowwoa\ wa ponsls Adaass Nusa sooy Kee Naw whos,
racga\a ends EN Rireca As sa GOWAT OS, Cc ware val.
posiact ay ak Waks\s CS. Kanex. Dackan S DECI Vator \e
unseat. Raa Sag mano wars Nossa pepariy aNhaoad Xe
aX las awebdGhoa Wak a paeopas wsgadaon ob ask Ass

samen Meas «ua ON mackoswa Boa GAYS aN ass Adsocy. Uae." oh
lrawa La ce see N.

¥*SEL AVTROMESY UWO

 

 
Case 4:19-cv-00055-WS-HTC Document 13 Filed 09/16/19 Page 8 of 17

AVYACAMENY VWO
PART AL. Starenenst Or Frexs:

(3) Nowga Gada, Sao ESOT Apevia Bo TOAD Creal Vex
specail. Yer AP PBO Wg, Mac mano Rak ve olkleck
\au ANN Vook Sacurca Deedee aX al\ Pow Late dans.
hos We. Gadkaas cdho SANS ckY on alk matiase Ghee
concasas Van mano. and Vos webodes Rac cups
nak a Suppose Xe \se_ Llosa aac ‘ats Bras
wr. poskad Vor papacdnon \n AQnuna ok Ms,
Gaskans \S staking, nak Waa Man > apprmrad
Jor USe aS posted (and Brak Waa mano cw do ack
\ya akaucad Lo Wnock PRoe Approval. As Ras Boao
Char , Ts. Gaskins ragpons ha Yee TAAL Vro
Mand and ansomag be skrck adbucance, hs he
Yaw VooX Same Daverckas’s ad\acance, Me sack wano
ax WDakola CS Anacy As Qastaas Varak ke
alee \ner stamp ot VPRO al.

(DR. Kasey Chad cama Cakrend), Man heortack Badan
ok Opebronn ak Yaa mn of Ma weakard ber
FROG ak Dakulba CR Annum, dt Mae space
ald ad muna poston Yoak ‘rad comp
paseo. \S usas en AY Xe SOPLMse ali (ocd
Sage e eakhP va makang Soom, Neck acces soda
as Ma weed dace Aces ack oceot. We Naso Gas
aspon le ee New ropes OSE or YSOC Yom
CU HOY “Parkas Kaas Prodo ror lon, Cualcla combacnrad
Daw TOeApAss Re all mans Daas, Liha Was \oa, Ss
couplad Xk Roo sangha You Mar onkerloosts:
ASDOG. Srordd ack Yaa. \rappancd. We Nery Vadad \e

prepa ly Sv pacowd aw a Saye, deparoank,
¥)

 
Case 4:19-cv-00055-WS-HTC Document 13 Filed 09/16/19 Page 9 of 17

AVYTAKMENT TWO CONES

a On \anvacy me LeOVvh, a\\ akandtac® > Vatod Le
ansom Yosk Yao mano was propacky YeN\ousad aad
as a dick wmsul\k Yoo Blade’ solkuad Fen a
savac aha; vc. Vera non cavsad You paaak \stker

(3) ‘Vn. Paw dk fF wats wre 2a pofacdke shock \ Low AN
caswad Vek asadnaqos Ye sisal sod clesa. \n Jorn,
Wau Pawel cod ack \eraatg and soeaceoi dy
passad ok. ‘VYWre madrcal dcparhwund Lan ock-sourcad
madrcal CONEY calor Coe REN (LAS adarkad ‘ey

Sac oh qarsonnal,

() Upon Raw arcwal oF madkcal staf ¥ 5 Rac aotsa cdas
Wray spook dsscsoared oad Yow \ranne Kx
KA ack \rane Noe, nondad QP Na PHErna \s coumkat
Now atareye saad odds Yas at Qos porwr

compataly Weapactalad Now “Pla udal¥,

(S) Van Bacii¥ owas sob wood Lo New UAMALASSALY and
Lankan inFlackaan & Pas Awe. Mes Yaw daddsccake
Wd Ee nee Nes \ues SQ Mmadical coord dee ih\an
Coreen Madea Sere Kens A Qaase oF Reval capacky,
Fadad Xo QOL oak Wan earn Lk Conarnad Roe
\ Ve san Wr ERADRE NT Mak 3 Marea meorad
imate acadad. Cos ATW \rad PRAoe \oowledqe or re
RrakFi's allem he qeank deer yet BA be
anscce Naat Praear modal atlamaon Goold ‘he made
avcadasle w case oF AMAFQANCY, Tr Plat vas
kaccod Ve comaaca. We xcFle ag as (madre al alal¥
and sacnoky euancd Yam % A madscal Long,

4
Case 4:19-cv-00055-WS-HTC Document 13 Filed 09/16/19 Page 10 of 17

AVYACKMENT TWO CONTINUED

(') pon ACTIN, at Noa wodrcal Lwottoo used. ND
loc aha d oO Nae oar and ot Bre compound een
hue ae wedank cecormd, Ya Plantal¥ was
Koally LN eckad wold apm dara. te LEBoal, Roa
Nhorsa ak Maw madrcal boing, ado neteumad Dro
LEONG, Ansaqa . and al’ & Maw chnreaX MAns oF an
a\\arac coachnon eomknvad Ace Pace. Daa Padtt€

(YP. Baler, Ma Yarweher of Worse ab Ya Lew oF he
Werden Loe Cor NOON Waka Seneca at LDakolla Cy
Kanax, was New arse. ubts \rak rweggered, Waa LENG
dosaqu ok BP MOCPHene, Ws. Boar ony, snyecked OV ery
ok EAcpne wae anekasd & Baw pormal O13 mo, dosage.
Aandad de COAST Yaw sympts tS watarad Yes aN
ala cae macho: Spachealhy dua Ne Paank Vokes,
NeBdWvar, as Nac DON (Was casporatle Yee ange PE,
4 Qa ApEn PR \& always eked wend Qre
Aroma WA aod Loads mapens he Yor Venere, Rash
ra Preper Aosacg oF Oren Vs OB ma,

(vs) Doe. Nes Qo Ant dnacsve. wad Rumuaca ot BBN ‘ You
Rlawdtk Das racorad Neo \eacear Ye “EN oc\anda

Yorpttal ee PORaS Care.

(x) Dakolks Vame ead Rascue Em ey Vadkcal Tednorain
Yad No peter BN MATEY adneckomy doa. be
Taaprsalon, Aduasss , Vadrycardks . aNqQocadans, acd
Nac WAAL Aimrcal srqns of sana allay
raacdken. De PladttP ew nce pacmanaddy
Ars Ree cad on Vow Keadkaobsny.

Go)
Case 4:19-cv-00055-WS-HTC Document 13 Filed 09/16/19 Page 11 of 17

AVIACAMENY \WO CONTNVEDS

(3) eon ATT ALG ak “Val\ahassac. Wamocal Nsspdal,
Dw ‘R\awwtak¥ "ay als asemal sdke\ BAAQNS — CONCEOONA,
lslead pressure, vmaspuaterny ale and nna tala
Comaauadt No Cacse, concaras, Won Waa. \ecasthang,
Jove Gas mmeuk Gem Baa Paid asaphagos,
bass Vocal coms Loace. e\ra wad and las Vasa\
CAM ow LAS aback. Belin \SS0605 comeeue. Le
Praqua Wr Pla chk . ard \ecdda VASOUGSS coll
ase \baas\ avoulad WV proeel! CAEL weld
\assee. \scteuss adcunekacd ak Daw PELSOM \sy
Co Pv a Wadrcak Sannrcas apie \ aac.

(Qe) We PrardelP pamarcal ab Talldraccac Mamceal
Veapdal Loc ase Cs) days \saloe \yasnq, calaased,
backk Seo PHO Lorn. aleck ablarcaca, walrackons,
Coors a Vedat Sanmeas and &s madica cor peyjaas
Loca. \asss aan Nncdghak GOONER San X al hata . mad
Boa Rac dak camkaves cody OREEARA YASUAS Yok
am assocvahad wlth Yaw weadear ak land,

()
Case 4:19-cv-00055-WS-HTC Document 13 Filed 09/16/19 Page 12 of 17

Vi. STATEMENT OF CLAIMS:

State what rights under the Constitution, laws, or treaties of the United States you claim have been violated.
Be specific. Number each separate claim and relate it to the facts alleged in Section V. If claims are not
related to the same basic incident or issue, they must be addressed in a separate civil rights
complaint.

—==__—— ————
_————

SEE AVTACHHE SY TAREE

VIL. RELIEF REQUESTED:
State briefly what relief you seek from the Court. Do not make legal arguments or cite to cases/ statutes.
PAA wth 4 acs 2 Au Vr \o pepe Agkasming ay and

al\ Ce (WWE. osakony aod soon. arcane RY WOE C528 sock, sod,

Pols: Vo sass. NW Ss ceva d tadcal vais [ madcanans yak An

 

 

 
 

 

 

 

 
 

Wok a PLC AReS ek Nok cal S © pamnck Wee, rack to eekhaen,

| DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING STATEMENTS OF FACT,
INCLUDING ALL CONTINUATION PAGES, ARE TRUE AND CORRECT.
Vi

ol..|
ial 14 f
' (Date) (Signature of Plaintiff)

 
  

IF MAILED BY PRISONER:

| declare (or certify, verify, or affirm) under penalty of perjury that this complaint was (check one):
'{ delivered to prison officials for mailing or 1) deposited in the prison's internal mail system on:

 

 

the \3 day of Gop beim bee 2014 “YL
oon Sof Plaintiff
Revised 03/07 LEGAL MAK
Provided to
Wakulla C>

ocp 13 204
La, MAILING ___. Ut

(2)
Case 4:19-cv-00055-WS-HTC Document 13 Filed 09/16/19 Page 13 of 17

AVVACAMENY VRARCE
PAR\ VL. Sxavenenst De Cons

(\) “Tha, Plaacdttl ascacks Naak a Dodad Sicha s
Condkrrooal nat Be doa cam onder Yaa Crd
Amarteart usar adeakead,as Bae Delaodtad®s had
acloal aousladae ok ys samcos madrcal conddisn,
Lue ened Kee madrcal car ant lrakerank yak dd ok
raspocd mascnakly Yes ra. makes assecvalad \e card
conddica, Ma ety Alon CONE AE Dra Pawwktl's
Dace re. alamy Ye peanst \pddvac Sopporss aclual
Kner dedon Cand sat mak conboled Maa noad eo
nok ely \se. \nodadaadshe PLES AO, cana Nes Acs in
Casa oF amarqancy woh \ aso comsbklulad hax WA

 

SUPPUCS wad avaralia.

Vornacmor, ddltkcrate withxance axcke wn so
mock as Man balkadlantds Wad achook Vencladga ask
Qoare ware doa Reewnaas «we Ye madeal cara sychaon
Wak craata A Do tra of Yaa Vanna oF Nae Maak
happanad be Sn PlackGh We Dalkndants welstad
pobbkalnad polksuecal aanacts of cam ant Yow
POLSON'S Svar PCAs Ver Madkeal cae \by ack
\yan LQ. Daw apa Qhe ra madly avatable and aleckad
cop Baa Acoma WA ‘ and ‘su ack Laney PEPATy,
Kean cad as \es dozaqt amounts, No, Kooshadga Nrak
ANA Ga () tamale es an allaray AS Prank \sdkar
VS. SAO. AN ee Youd Salnrca Xe CAGCEAD GC. cavkoen at
Rne \aask . acd ak Naw work, Snood ana caosad
Yeeek SG OAC. Aes Srp \nasey \e proyar” piccadoces
by ack aa OWN SEARLS. Estee v Garrat, 42 OS.
AL ABA AVS. CX. CSS (eve); Cocco vw Meayrsucu tee
F.BA AW AOE OT (ZA Ger. we)

\3)
Case 4:19-cv-00055-WS-HTC Document 13 Filed 09/16/19 Page 14 of 17

AVVACKMENY TRRCE COMUNED

(2) Tra Deldaraka LodtiFRrnce Standard we tak Vey Wa
Pall , as Kram was a Aad a SS accass So Maw
raadad Lmatmark acd Yaa sarmocnacas and Urga.ncy
ol Wau madsrcal anand TQL weak Anmalinass: Waa re.
Loa, 3 danval oY ACCA Gs, eo Madrcal parsoncal
avalkhad des amaceana WWaqmack aback a parncs c
madical peoblhan (Suan as dosaqa amestt, Bram ware
Systeme An hesaderng vod edn, Vcd SASNACS.
and mMadical carn poea dems Yaak Mada soblas VO
Woankertsla; acd Mace. Gas an albacluta domcack
Lo Waa Phe dbl x yaant \sotNaur allasay ur spde hk
ak Dale ndacts \rav aq Pree \noouladeve woking
Ayrack of whack. lenaro v naw SES FRAG (2a Qos, \arr)

(3) “Wn Black P ascarka Meak Waa Unctad Stakes,
Conic meant Yer doa procads ,dve cam,
and Nase cides under Bao KAW and ocheodls
Kmandmands, and Nak hes Hemds Condddcnak
md Ge doo PrECASS Lda cam pand base taints
Qichet Adacda.¥. Saenod e and \ Wiest wwodaead by
Conroe Madreal Samtene an Noa cfcal capacity,
and Wy P-Budlas an er cFheal and wdrordsal
capaaky, Coe Woat An \sacakee coda Rance Ne Waa,
“Pal lls SeTrenss 48 eek cond enn anc CLAS.

(4) Ae “Plank iF assanhs, ook awa edad Salas
Coaslalokenal eres \oe oa POST SS | Aca cac, and
hase macs omar Yea Fao Eran ark Vourkuanty
Mramdoranks, hes Ancda Condkbotionsl hank Yor aun.
press doa car, and \asic mars oaker Adda XL,
Sadkons UL and Seba | Kedersh SWakdes SBL.OOTZ

{aa
Case 4:19-cv-00055-WS-HTC Document 13 Filed 09/16/19 Page 15 of 17

AVTACKMENY TRRCE CONTINUED

and &B AML.OT, lowe ddornearcae Code \ Chapter
BS-ZH.QOZ | B3-VOA.OOB , BS-6OV. ZS and Chraghar MHE-
UU; Florida Dapeckmank oF Cormcroos Procaboens 4,
COR and ZOU.0O4, and nomaces acalcac. Skandedks.
warm a\ udatud \sy Dre Vlscda Daparkrank ot
Cocmronay Whe Lenas FROG Grembsayyand Anoala
Gad SNS Boras Qnas¥ DOT A Qoase oho capac,
and umm all owldad \ny KK. Gadkar  Vecd Sannca Deadket,
FbOm at Dako CL ANancxs Nacels Seay, Wacdan ROr
as DakkoWa CY Kannan ‘ ack Bo Tarey, Asswhand aurken
ot Oge malaoas PROC a& Dalodlls CE Mane on Bane
oFRewl aad wmlwouval capactiasn, for Maar Aaklsasaa
witthumnce de Wno PlaslFs samcos Makes

CS ad dee KX and ae AS :

(s) “VW BlaoXEPS Sacrcos Madrcal conddion and ncad
bas ank wa conkdiea of WSRENEY LOA Wok May
predvca daalle danancratnen candfer axckeme parn.
Wareuuay vo Cocca STFA GS Lk (za Cr wad) Nance.
vy Kear Ue KZA bos tor Ga Ge wad The Ceds
Neer down Kodavds act only deprvu alone ot modreal
Cara Yok produce. Prysical Lockore aod \enge sty Aaa\\,
Wok alee leas Samoox Asma Ulhcls casa. of

arpatoala pad. BASCK v WDeacet CAs FLSA (S38 Ke
(2s Cie. Coody

 

 

3)
Case oR eg Ca GeO 13 Filed 09/16/19 Page 16 of 17

| Walois CL Anaax monenes
No Halsases Trews. MAILED feom
Casbaate ¥ Lo SzEz7

OS. Bakeck Cece ot

None Balad
OS. Coo acuse Kanan

“Valtahassea, FL Sesol

 

Hasler + s
09/13/2019 eam
(EE Er ya ay at
Hateun: Fall
be, rae Sa

 
 
  

  
  

 

Fleeda
WW North Adams Sh. * 3 kE.,

B2901877G0 COD: Meith hallyfeh tly bya yayly

 

 
fe a ~ moe . :
Case 4:19-cv-00055-WS-HTC Document 13 Filed 09/16/19 Page 17 of 17
‘|

‘
iL
: |
pol
|
Uy LEGAL malt

i d te
| te SS
1 , SEP 13 20: ae
[i

|

i
FOR MAILING KY

i
